Citation Nr: 0837664	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-17 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1988 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision.  

FINDING OF FACT

The veteran's claim of entitlement to service connection for 
right carpal tunnel syndrome was denied by a June 1996 rating 
decision; the evidence submitted since June 1996 is 
cumulative, does not relate to an unestablished fact, and 
fails to raise a reasonable possibility of substantiating the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
right carpal tunnel syndrome is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
right carpal tunnel syndrome was denied by February 1995 and 
June 1996 rating decisions.  The veteran withdrew his appeal 
in 1997, and his claim became final.  38 C.F.R. § 20.1103.  
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time the veteran's claim was denied, the evidence of 
record consisted of the veteran's service medical records, VA 
treatment records, and a VA examination report.  The 
veteran's service medical records were void of treatment for 
or a diagnosis of right carpal tunnel syndrome, and his VA 
treatment records reflected the veteran's treatment for 
carpal tunnel syndrome dating from 1994, two years after the 
veteran's discharge from service.  The veteran's January 1995 
VA examination report reflects the veteran's assertion that 
his condition began in 1992 and noted mild tenderness over 
the veteran's right carpal tunnel with all fingers fully 
functional and a diagnosis of right carpal tunnel syndrome.

The RO denied the veteran's claim for service connection for 
right carpal tunnel syndrome based on the lack of competent 
evidence suggesting a link between his current condition and 
his active military service.

Evidence added to the record since the veteran's prior denial 
includes the veteran's statement that he is entitled to 
service connection for his right carpal tunnel syndrome 
because his condition began while performing the duties of 
his military occupational specialty.  Additionally, the 
veteran submitted documents describing the duties of U.S. 
Navy operation specialists, as well as private treatment 
records evidencing his treatment and June 2005 surgery for 
his right carpal tunnel syndrome.  

The veteran's recent private treatment records are cumulative 
because they continue to reflect evidence that the veteran 
has right carpal tunnel syndrome, which is evidence 
previously considered by the RO in its initial adjudication.  
Additionally, the veteran's assertions that his condition 
began in service and was caused by his occupational specialty 
are not new, as he made similar assertions when he initially 
filed his claim.  Moreover, while the veteran asserts that 
his private treatment records reflect his private physician's 
opinion that his right carpal tunnel syndrome is related to 
service, a review of those records fails to reveal anything 
other than documentation of the veteran's assertion that his 
condition is related to service, and there is no medical 
opinion corroborating his assertion. 

Accordingly, the evidence submitted by the veteran is not new 
and material because it fails to suggest that his right 
carpal tunnel syndrome is attributable to service.  Given 
that new and material evidence has not been submitted, the 
veteran's claim is not reopened and the appeal is denied.  

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were satisfied in 
an August 2005 letter, which provided the reason for the 
initial denial of the veteran's claim, as well as a 
description of new and material evidence necessary to reopen 
his claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As 
to the VA's duty to assist, the veteran's private medical 
records have been obtained, and no evidence identified by the 
veteran as relevant has not been obtained.  Furthermore, 
because new and material evidence has not been presented, the 
RO's duty to schedule the veteran for a VA examination was 
not triggered; nevertheless, the veteran was scheduled for 
two VA examinations, but he cancelled his first examination 
and failed to appear during his second rescheduled 
examination.

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.





ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
right carpal tunnel syndrome is not reopened, and the appeal 
is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


